Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims  1-36 are presented for examination.
Claims 1-2, 5-6, 10-11, 15, 19-20, 23-24, 28-29, and 33 are amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
Response to Arguments
Regarding 35 U.S.C. 103 applicant’s arguments, see page 12 – page 14 (all), filed November 09, 2021, with respect to claims 1-36  have been fully considered and are not persuasive.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  A second new ground of rejection is also presented in view of Chin et al. (W0 2020/068430A1).

Regarding claim 1, the applicant first argued that, see page 4 paragraph 3 – page 7 paragraphs 3, “ … Applicants respectfully submit that Srivastava's disclosure that subscription information stored in a subscriber database 114 and provided to a V2X-UE 104.1 may include V2X application identifying information that is envisioned to include IPv4 and IPv6 addresses does not disclose or suggest any inclusion of an IP address in any IP header, specifically inclusion of an indication of an IP address along with an indication of a source port. Srivastava fails to provide any teaching or suggestion regarding any subscription information, V2X application identifying information, or IP addresses being included in unicast C-V2X IP packet headers. As Srivastava fails to disclose or suggest any inclusion of an IP address in any IP header, Applicants respectfully submit 
Therefore, because Srivastava fails to disclose or suggest a unicast C-V2X IP packet with both a source port and a destination IP address specifically indicated in an IP header of the unicast C-V2X IP packet itself, Applicants respectfully submit that Srivastava fails to disclose or suggest the elements of "receiving a unicast C-V2X IP packet at the modem of the vehicle from a processor of the vehicle, wherein an IP header of the unicast C-V2X IP packet includes indications of both a source port and a destination IP address" as recited, or analogously recited, in amended independent claims 1, 10, 19, and 28. (Emphasis added.) 

In response to applicant's argument, the examiner respectfully disagrees with the argument above.
	Regarding claim 1, Srivastava discloses, receiving a unicast C-V2X IP packet, at the modem of the vehicle from a processor of the vehicle (see Fig.6, para. 0069, the processor(s) 614 execute the radio unit logic 640 including any combination of control logic 642, V2X application logic 644, and/or RHF logic 646, the processor(s) 614 are caused to perform the operations described above in connection with FIGS. 1-5), wherein an IP header of the unicast C- V2X IP packet includes indications of both a source port and a destination IP address (see Fig.4A-B, para. 0010, 0033, 0051-0055, each of V2X-UE 104.2, V2X-UE 104.3, V2X-UE 104.4, and RSU 103, by listening on the Layer 2 destination ID, received the first data packet including the `urllc-req` indication, based on positive determinations/validations at 412 and RSU 103 sends, at 418, a unicast message to V2X-UE 104.1, and per para.10 and 0033, the IP header of the unicast C- V2X IP packet indicates a source port and a destination IP address {both a source port and a destination IP address}, unicast addresses, such as IP version 4 (IPv4) and/or IP version 6 (IPv6) addresses, the packet is a formatted unit of data that contain control or routing information (e.g., source and destination address, source and destination port, etc.) and control or routing information, management information, are included in packet fields, such as within header(s) and/or trailer(s) of packets); 
Layer 2 destination identifier that is used to identify packet(s) associated with a given V2X application, V2X application identifying information may include one or more of higher layer semantics, such as an application identifier (`app-id`), which can be any alphanumeric value, bit string, etc. used to identify a V2X application and/or service identifying information (`svc-id`), which can be any alphanumeric value, bit string, etc. that can be used to identify a particular service for a given V2X application);


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US Pub. No.: 2021/0021376), and further in view of Azizi et al. (US Pub. No.: 2019/0364492).

As per claim 1, Srivastava disclose A method for unicast transmission of cellular vehicle-to-everything (C-V2X) Internet Protocol (IP) packets performed by a modem of a vehicle  (see Fig. 3, Fig.4, Fig.6, see para. 0029, 0079, a computing device 600 performing the functions of a radio unit V2X-UEs 104.1 {a vehicle}, with radio unit logic 640 / a modem, the radio unit logic 640 includes control logic 642, radio unit logic 640 further includes any combination of V2X application logic 644 for one or more V2X applications to be configured for the computing device 600 and/or RHF logic 646 to handle/discard duplicate packets that may be received by computing device 600, the processor(s) 614 execute the radio unit logic 640 including any combination of control logic 642, V2X application logic 644, and/or RHF logic 646) comprising: 
receiving a unicast C-V2X IP packet, at the modem of the vehicle from a processor of the vehicle (see Fig.6, para. 0069, the processor(s) 614 execute the radio unit logic 640 including any combination of control logic 642, V2X application logic 644, and/or RHF logic 646, the processor(s) 614 are caused to perform the operations described above in connection with FIGS. 1-5), wherein an IP header of the unicast C- V2X IP packet includes indications of both a source port and a destination IP address (see Fig.4A-B, para. 0010, 0033, 0051-0055, each of V2X-UE 104.2, V2X-UE 104.3, V2X-UE 104.4, and RSU 103, by listening on the Layer 2 destination ID, received the first data packet including the `urllc-req` indication, based on positive determinations/validations at 412 and RSU 103 sends, at 418, a unicast message to V2X-UE 104.1, and per para.10 and 0033, the IP header of the unicast C- V2X IP packet indicates a source port and a destination IP address {both a source port and a destination IP address}, unicast addresses, such as IP version 4 (IPv4) and/or IP version 6 (IPv6) addresses, the packet is a formatted unit of data that contain control or routing information (e.g., source and destination address, source and destination port, etc.) and control or routing information, management information, are included in packet fields, such as within header(s) and/or trailer(s) of packets); 
determining a destination layer 2 (L2) address based at least in part on the indicated destination IP address (see para. 0033, V2X application identifying information includes a lower layer semantic, such as Layer 2 destination identifier that is used to identify packet(s) associated with a given V2X application, V2X application identifying information may include one or more of higher layer semantics, such as an application identifier (`app-id`), which can be any alphanumeric value, bit string, etc. used to identify a 
and sending the unicast C-V2X IP packet to the determined destination L2 address from the modem of the vehicle (see Fig.4, step 430, para. 0059, at 430, consider that V2X-UE 104.1 broadcasts for the V2X application a second data packet having a second sequence number (‘data-pkt-seq-2’) and includes a parameter ‘urllc-ind’ that indicates that the transmission is associated with a URLLC ultra-reliable type of packet transmission for which the RSU 103 is to duplicate and rebroadcast the data packet. At 432, RSU 103 would validate that the second data packet meets the packet criteria and, upon successful validation, duplicates and re-broadcasts the second data packet at 434, following which operations as discussed above at 424, 426, and 428 may again be performed).  

Srivastava however does not explicitly disclose adding a Packet Data Convergence Protocol (PDCP) header indicating the determined destination L2 address to the unicast C-V2X IP packet; and sending the unicast C-V2X IP packet to the determined destination L2 address from the modem of the vehicle.  

Azizi however disclose wherein an IP header of IP packet includes indications of both a source port and a destination IP address (see para. 0815, IP packet headers have IP source and destination addresses and TCP port numbers) and adding a Packet Data Convergence Protocol (PDCP) header indicating the determined destination L2 address to the unicast C-V2X IP packet; and sending the unicast C-V2X IP packet to the determined destination L2 address from a modem of a vehicle (see para. 1301-1305, terminal device 13602 generate the IP packets with an IP header that identifies terminal device 13602 as the source and data network 13904 as the destination. Controller 13710 of terminal device 13602 may process the original IP packets according to the user-plane cellular radio access protocols (e.g., Packet Data Convergence Protocol (PDCP)) and transmit the resulting PHY data over a radio access connection with network access node 13610. Network access node 13610 receive the transmitted data from terminal device 13602 and revert the cellular protocol stack processing to obtain the original IP packets, see also para. 0289).  



As per claim 10, claim 10 is rejected the same way as claim 1.

As per claim 19, claim 19 is rejected the same way as claim 1. Srivastava  also disclose A vehicle computing device (see Fig.6, a computing device 600 that perform the functions of a radio unit of V2X-UEs 104.1), comprising: a modem (see Fig.6, para. 0079, radio unit logic 640 may include control logic 642. In some embodiments, radio unit logic 640 may further include any combination of V2X application logic 644 for one or more V2X applications that may be configured for the computing device 600 and/or RHF logic 646 to handle/discard duplicate packets that may be received by computing device 600. When the processor(s) 614 execute the radio unit logic 640 including any combination of control logic 642, V2X application logic 644, and/or RHF logic 646) and a processor (see Fig.6, a processor(s) 614, are caused to perform the operations described with FIGS. 1-5).

Claims 2, 5, 8-9, 11-18, 20, 23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US Pub. No.: 2021/0021376), in view of Azizi et al. (US Pub. No.: 2019/0364492), and further in view of Addepalli (US Pub. No.:2015/0029987).

As per claim 2, the combination of Srivastava and Azizi disclose the method of claim 1.



Addepalli however disclose receiving a flow registration from a processor of a vehicle associating one or more source port and destination IP address pairings with respective destination L2 addresses; and caching the flow registration in a memory available to the modem (see para. 0122-123, each interface associates and authenticates with the corresponding road-side infrastructure through the physical interface and attains a network address (e.g., an IP address), and when interfaces are not allowed by policy, then a newly activated physical interface associates and authenticates to the corresponding road-side infrastructure and attains a network address, a list of physical and virtual interfaces is maintained by OBU and updated by interface monitoring module when a new physical or virtual interface makes a successful connection, see also para. 0027, OBU provides an information flow control layer to enable policy-driven control of communication between vehicular applications and machine devices), wherein determining the destination L2 address based at least in part on the indicated destination IP address comprises: comparing the indicated source port and the indicated destination IP address to the cached flow registration to determine a matching source port and destination IP address pairing; and determining the destination L2 address as the respective destination L2 address associated with the matching source port and destination IP address pairing in the cached flow registration (see para. 0163-0164, an OBU communicating with a controller may provide IP address changes (e.g., IP address change from one physical or virtual interface on the OBU to another physical or virtual interface on the OBU) to 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a flow registration from a processor of a vehicle associating one or more source port and destination IP address pairings with respective destination L2 addresses; and caching the flow registration in a memory available to the modem of the vehicle, wherein determining the destination L2 address based at least in part on the indicated destination IP address comprises: comparing the indicated source port and the indicated destination IP address to the cached flow registration to determine a matching source port and destination IP address pairing; and determining the destination L2 address as the respective destination L2 address associated with the matching source port and destination IP address pairing in the cached flow registration, as taught by Addepalli, in the system of Srivastava and Azizi, so as to provide a cost optimized, continuous external network connectivity in vehicular network environments, see Addepalli, paragraph 21-22.

As per claim 5, the combination of Srivastava and Azizi disclose the method of claim 1.



Addepalli however disclose receiving a destination address registration from a processor of a vehicle indicating one or more destination IP address and respective destination L2 address pairings; and storing the one or more destination IP address and respective destination L2 address pairings in an address mapping table in a memory available to the modem of the vehicle, wherein determining the destination L2 address based at least in part on the indicated destination IP address comprises: comparing the indicated destination IP address to the address mapping table to determine a matching destination IP address; and determining the destination L2 address as the respective destination L2 address associated with the matching destination IP address in the address mapping table (see Fig.1, Fig.3, Fig.4A-C, para. 0067, OBU 30 includes upper layers 31, Transmission Control Protocol and Internet Protocol (TCP /IP) layers 33, and wireless interfaces 36, which is part of network interfaces 26. A connection manager 60, a mobility manager 70, and a secure database/storage layer 80 provide the framework for achieving wireless interface selection and seamless mobility between wireless interfaces, para. 0122-0123,  a list of physical and virtual interfaces is maintained by OBU and updated by interface monitoring module 66 when a new physical or virtual interface makes a successful connection, see also Table 2, para. 0163-0166, to ensure seamless mobility during access and network mobility handoff, controllers 90 each maintain a connectivity table 92, and  IP addresses  include a source IP address (SIP) corresponding to a physical interface, an OBU IP address (OIP) corresponding to a physical interface on the OBU, a virtual 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of receiving a destination address registration from the processor of the vehicle indicating one or more destination IP address and respective destination L2 address pairings; and storing the one or more destination IP address and respective destination L2 address pairings in an address mapping table in a memory available to the modem of the vehicle, wherein determining the destination L2 address based at least in part on the indicated destination IP address comprises: comparing the indicated destination IP address to the address mapping table to determine a matching destination IP address; and determining the destination L2 address as the respective destination L2 address associated with the matching destination IP address in the address mapping table, as taught by Addepalli, in the system of Srivastava and Azizi, so as to provide a cost optimized, continuous external network connectivity in vehicular network environments, see Addepalli, paragraph 21-22.

As per claim 8, the combination of Srivastava and Azizi disclose the method of claim 1.

The combination of Srivastava and Azizi however does not explicitly disclose wherein the unicast C-V2X IP packet is a transmission control protocol (TCP) packet or a user datagram protocol (UDP) packet.  

Addepalli however disclose wherein the unicast C-V2X IP packet is a transmission control protocol (TCP) packet or a user datagram protocol (UDP) packet (see para. 0163-0164, 0172, the IP layer of the OBU is assigned a fixed IP address and any change in the IP address associated with physical interfaces during mobility can be handled by the virtual interface layer. Layers of a network stack of an OBU for mobility management in this embodiment include: Transmission Control Protocol ( TCP) / the unicast C-V2X IP packet is a transmission control protocol (TCP) packet, see also Fig.3, 0067).

, as taught by Addepalli, in the system of Srivastava and Azizi, so as to provide a cost optimized, continuous external network connectivity in vehicular network environments, see Addepalli, paragraph 21-22.

As per claim 9, the combination of Srivastava and Azizi disclose the method of claim 1.

The combination of Srivastava and Azizi however does not explicitly disclose wherein the determined destination L2 address is a media access control (MAC) address of another vehicle.  

Addepalli however disclose wherein the determined destination L2 address is a media access control (MAC) address of another vehicle (see Fig.3, 0076, interface profiles stored in interface profiles database 83 is created, updated, or deleted by authorized users at any time. Each interface profile may include a unique interface profile ID (e.g., MAC address, VSIM/SIM information) to distinguish one wireless interface from another wireless interface, see para. 0303, for Ethernet-based subsystems of a vehicle (e.g., traditional bus subsystems configured with Ethernet), security rules could be implemented in switches and hardware utilizing media access control (MAC) addresses and sources).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of disclose wherein the determined destination L2 address is a media access control (MAC) address of another vehicle, as taught by Addepalli, in the system of Srivastava and Azizi, so as to provide a cost optimized, continuous external network connectivity in vehicular network environments, see Addepalli, paragraph 21-22.

As per claim 11, claim 11 is rejected the same way as claim 2.

As per claim 12, the combination of Srivastava, Azizi and Addepalli disclose the method of claim 11.

Addepalli further disclose wherein the flow registration further associates one or more flow attributes with the destination L2 address of the other device (see para. 0122-123, 0163-0164, each interface associates and authenticates with the corresponding road-side infrastructure through the physical interface and attains a network address (e.g., an IP address), and when interfaces are not allowed by policy, then a newly activated physical interface associates and authenticates to the corresponding road-side infrastructure and attains a network address, a list of physical and virtual interfaces is maintained by OBU and updated by interface monitoring module when a new physical or virtual interface makes a successful connection, see also para. 0027, OBU provides an information flow control layer to enable policy-driven control of communication between vehicular applications and machine devices).  

As per claim 13, the combination of Srivastava, Azizi and Addepalli disclose the method of claim 12.

Azizi further disclose wherein the one or more flow attributes comprise a periodicity (see para. 0307, 0402, LTE network access nodes (e.g., eNodeBs) transmit discovery and control information in a different format (including the type/contents of information, modulation and coding scheme, data rates, etc.) with different time and frequency scheduling (including periodicity, center frequency, bandwidth, duration, etc.) than Wi-Fi network access nodes (e.g., WLAN APs), and consequently, a terminal device designed for both LTE and Wi-Fi operation may operate according to the specific LTE protocols in order to properly receive LTE discovery and control information and may also operate according to the specific Wi-Fi protocols in order to properly receive Wi-Fi discovery and control information), a semi-persistent scheduling (SPS) sidelink identifier, a priority, a packet delay budget (PDB), or a transmit power (see para. 0425, the common discovery channel by distributed discovery nodes (including cases where multiple centralized discovery nodes act as distributed discovery nodes to share the same common discovery channel(s)) may be regulated by a set of access rules and broadcast transmission restrictions, such as maximum transmit power, see also para. 0617, 0625).  

As per claim 14, the combination of Srivastava, Azizi and Addepalli disclose the method of claim 11.

Addepalli however disclose wherein: the other device is another vehicle; and the destination L2 address of the other device is a media access control (MAC) address of the other vehicle (see Fig.3, 0076, interface profiles stored in interface profiles database 83 is created, updated, or deleted by authorized users at any time. Each interface profile may include a unique interface profile ID (e.g., MAC address, VSIM/SIM information) to distinguish one wireless interface from another wireless interface, see para. 0303, for Ethernet-based subsystems of a vehicle (e.g., traditional bus subsystems configured with Ethernet), security rules could be implemented in switches and hardware utilizing media access control (MAC) addresses and sources).  

As per claim 15, claim 15 is rejected the same way as claim 5.

As per claim 16, the combination of Srivastava, Azizi and Addepalli disclose the method of claim 15.

Azizi further disclose wherein the one or more flow attributes comprise a periodicity (see para. 0307, 0402, LTE network access nodes (e.g., eNodeBs) transmit discovery and control information in a different format (including the type/contents of information, modulation and coding scheme, data rates, etc.) with different time and frequency scheduling (including periodicity, center frequency, bandwidth, duration, etc.) than Wi-Fi network access nodes (e.g., WLAN APs), and consequently, a terminal device designed for both LTE and Wi-Fi operation may operate according to the specific LTE protocols in order to properly receive LTE discovery and control information and may also operate according to the specific Wi-Fi protocols in order to properly receive Wi-Fi discovery and control information), a semi-persistent scheduling (SPS) sidelink identifier, a priority, a packet delay budget (PDB), or a transmit power (see para. 0425, the common discovery channel by distributed discovery nodes (including cases where multiple centralized discovery nodes act as distributed discovery nodes to share the same common 

As per claim 17, the combination of Srivastava, Azizi and Addepalli disclose the method of claim 15.

Addepalli further disclose wherein: the processor is an application processor; the other device is another vehicle; and the destination L2 address of the other device is a media access control (MAC) address of the other vehicle (see Fig.3, 0076, interface profiles stored in interface profiles database 83 is created, updated, or deleted by authorized users at any time. Each interface profile may include a unique interface profile ID (e.g., MAC address, VSIM/SIM information) to distinguish one wireless interface from another wireless interface, see para. 0303, for Ethernet-based subsystems of a vehicle (e.g., traditional bus subsystems configured with Ethernet), security rules could be implemented in switches and hardware utilizing media access control (MAC) addresses and sources).  

As per claim 18, claim 18 is rejected the same way as claim 8.

As per claim 20, claim 20 is rejected the same way as claim 2.

As per claim 23, claim 23 is rejected the same way as claim 5.

As per claim 26, claim 26 is rejected the same way as claim 8.

As per claim 27, claim 27 is rejected the same way as claim 9.

Claim Rejections - 35 USC § 102


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srivastava et al. (US Pub. No.: 2021/0021376).

As per claim 28, Srivastava disclose A vehicle computing device (see Fig.6, a computing device 600 that perform the functions of a radio unit of V2X-UE 104.1), comprising: 
a processor (see Fig.6, processor 614) configured to:
generate a unicast cellular vehicle-to-everything (C-V2X) Internet Protocol (IP) packet to be sent via unicast transmission to another device, wherein an IP header of the unicast C-V2X IP packet includes indications of both a source port and a destination IP address for the other device (see Fig.4A-B, para. 0010, 0033, 0051-0055, each of V2X-UE 104.2, V2X-UE 104.3, V2X-UE 104.4, and RSU 103, by listening on the Layer 2 destination ID, received the first data packet including the `urllc-req` indication, based on positive determinations/validations at 412 and RSU 103 sends, at 418, a unicast message to V2X-UE 104.1, and per para.10 and 0033, the IP header of the unicast C- V2X IP packet indicates a source port and a destination IP address, unicast addresses, such as IP version 4 (IPv4) and/or IP version 6 (IPv6) addresses, the packet is a formatted unit of data that contain control or routing information (e.g., source and destination address, source and destination port, etc.) and control or routing information, management information, are included in packet fields, such as within header(s) and/or trailer(s) of packets); and 
send the unicast C-V2X IP packet to a modem of the vehicle computing device (see Fig.4A-B, V2X-UE 104.1 send the unicast C-V2X IP packet to a modem, see also Fig.3. Fig.4, Fig.6, a radio unit V2X-UEs 104.1 {a vehicle}, with radio unit logic 640 / a modem, the radio unit logic 640 includes control .  

Claims 29-30, 32-33 and 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US Pub. No.: 2021/0021376), and further in view of Addepalli (US Pub. No.:2015/0029987).

As per claim 29, Srivastava disclose the vehicle computing device of claim 28.

Srivastava however does not explicitly disclose wherein the processor is configured to, prior to generating the unicast C-V2X IP packet: generate a flow registration associating one or more source port and destination IP address pairings with respective destination layer 2 (L2) addresses, wherein at least one of the one or more source port and destination IP address pairings with respective destination L2 address comprises a pairing of the source port and the destination IP address for the other device associated with a destination L2 address of the other device; and send the flow registration to the modem of the vehicle computing device.  

Addepalli however disclose wherein a processor is configured to, prior to generating the unicast C-V2X IP packet: generate a flow registration associating one or more source port and destination IP address pairings with respective destination layer 2 (L2) addresses (see para. 0122-123, each interface associates and authenticates with the corresponding road-side infrastructure through the physical interface and attains a network address (e.g., an IP address), and when interfaces are not allowed by policy, then a newly activated physical interface associates and authenticates to the corresponding road-side infrastructure and attains a network address, a list of physical and virtual interfaces is maintained by OBU and updated by interface monitoring module when a new physical or virtual interface makes a successful connection, see also para. 0027, OBU provides an information flow control layer to enable policy-driven control of communication between vehicular applications and machine devices), wherein at least one of 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a processor is configured to, prior to generating the unicast C-V2X IP packet: generate a flow registration associating one or more source port and destination IP address pairings with respective destination layer 2 (L2) addresses, wherein at least one of the one or more source port and destination IP address pairings with respective destination L2 address comprises a pairing of the source port and the destination IP address for the other device associated with a destination L2 address of the other device; and send the flow registration to the modem, as taught by Addepalli, in the system of Srivastava, so as to provide a cost optimized, continuous external network connectivity in vehicular network environments, see Addepalli, paragraph 21-22.

As per claim 30, the combination of Srivastava and Addepalli disclose the vehicle computing device of claim 29.

Addepalli further disclose wherein the flow registration further associates one or more flow attributes with the destination L2 address of the other device (see para. 0122-123, each interface associates and authenticates with the corresponding road-side infrastructure through the physical interface and attains a network address (e.g., an IP address), and when interfaces are not allowed by policy, then a newly activated physical interface associates and authenticates to the corresponding road-side infrastructure and attains a network address, a list of physical and virtual interfaces is maintained by OBU and updated by interface monitoring module when a new physical or virtual interface makes a successful connection, see also para. 0027, OBU provides an information flow control layer to enable policy-driven control of communication between vehicular applications and machine devices).  

As per claim 32, the combination of Srivastava and Addepalli disclose the vehicle computing device of claim 29.

Addepalli further disclose wherein: the other device is another vehicle; and the destination L2 address of the other device is a media access control (MAC) address of the other vehicle (see Fig.3, 0076, interface profiles stored in interface profiles database 83 is created, updated, or deleted by authorized users at any time. Each interface profile may include a unique interface profile ID (e.g., MAC address, VSIM/SIM information) to distinguish one wireless interface from another wireless interface, see para. 0303, for Ethernet-based subsystems of a vehicle (e.g., traditional bus subsystems configured with Ethernet), security rules could be implemented in switches and hardware utilizing media access control (MAC) addresses and sources).  

As per claim 33, the combination of Srivastava and Addepalli disclose the vehicle computing device of claim 28.

Addepalli further disclose wherein the processor is configured to, prior to generating the unicast C-V2X IP packet: generate a destination address registration indicating one or more destination IP address and respective destination layer 2 (L2) address pairings, wherein at least one of the one or more destination IP address and respective destination L2 address pairings comprises a pairing of the destination IP address for the other device and a destination L2 address of the other device; send the destination address registration to the modem of the vehicle computing device; generate a flow registration associated with the destination address registration, the flow registration indicating one or more flow attributes to use for all destination L2 addresses indicated in the destination address registration; and send the flow registration to the modem of the vehicle computing device (see Fig.1, Fig.3, Fig.4A-C, para. 0067, OBU 30 includes upper layers 31, Transmission Control Protocol and Internet Protocol (TCP /IP) layers 33, and wireless interfaces 36, which is part of network interfaces 26. A connection manager 60, a mobility manager 70, and a secure database/storage layer 80 provide the framework for achieving wireless interface selection and seamless mobility between wireless interfaces, para. 0122-0123,  a list of physical and virtual interfaces is maintained by OBU and updated by interface monitoring module 66 when a new physical or virtual interface makes a successful connection, see also Table 2, para. 0163-0166, to ensure seamless mobility during access and network mobility handoff, controllers 90 each maintain a connectivity table 92, and  IP addresses  include a source IP address (SIP) corresponding to a physical interface, an OBU IP address (OIP) corresponding to a physical interface on the OBU, a virtual interface IP address (VIP) corresponding to a virtual interface associated with a physical interface, a controller IP address (CIP) corresponding to a physical interface of a controller, and a destination IP address (DIP) corresponding to an IP address of a corresponding destination node).  

As per claim 35, the combination of Srivastava and Addepalli disclose the vehicle computing device of claim 33.

Addepalli further disclose wherein: the processor is an application processor; the other device is another vehicle; and 63Attorney Docket No.: 204234 the destination L2 address of the other device is a media access control (MAC) address of the other vehicle (see Fig.3, 0076, interface profiles stored in interface profiles database 83 is created, updated, or deleted by authorized users at any time. Each interface profile may include a unique interface profile ID (e.g., MAC address, VSIM/SIM information) to distinguish one wireless interface from another wireless interface, see para. 0303, for Ethernet-based subsystems of a vehicle (e.g., traditional bus subsystems configured with Ethernet), security rules could be implemented in switches and hardware utilizing media access control (MAC) addresses and sources).  

As per claim 36, Srivastava disclose the vehicle computing device of claim 28.

Srivastava however does not explicitly disclose wherein the unicast C-V2X IP packet is a transmission control protocol (TCP) packet or a user datagram protocol (UDP) packet;

Addepalli however disclose wherein the unicast C-V2X IP packet is a transmission control protocol (TCP) packet or a user datagram protocol (UDP) packet (see para. 0163-0164, 0172, the IP layer of the OBU is assigned a fixed IP address and any change in the IP address associated with physical interfaces during mobility can be handled by the virtual interface layer. Layers of a network stack of an OBU for mobility management in this embodiment include: Transmission Control Protocol ( TCP) / the unicast C-V2X IP packet is a transmission control protocol (TCP) packet, see also Fig.3, 0067).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the unicast C-V2X IP packet is a transmission control protocol (TCP) packet or a user datagram protocol (UDP) packet
, as taught by Addepalli, in the system of Srivastava, so as to provide a cost optimized, continuous external network connectivity in vehicular network environments, see Addepalli, paragraph 21.

Claims 31 and 34  are rejected under 35 U.S.C. 103 as being unpatentable over Srivastava et al. (US Pub. No.: 2021/0021376), in view of Addepalli (US Pub. No.:2015/0029987), and further in view of Azizi et al. (US Pub. No.: 2019/0364492).

As per claim 31, the combination of Srivastava and Addepalli disclose the vehicle computing device of claim 29.

The combination of Srivastava and Addepalli however does not explicitly disclose wherein the one or more flow attributes comprise a periodicity, a semi-persistent scheduling (SPS) sidelink identifier, a priority, a packet delay budget (PDB), or a transmit power.  

Azizi however disclose wherein the one or more flow attributes comprise a periodicity (see para. 0307, 0402, LTE network access nodes (e.g., eNodeBs) transmit discovery and control information in a different format (including the type/contents of information, modulation and coding scheme, data rates, etc.) with different time and frequency scheduling (including periodicity, center frequency, bandwidth, duration, etc.) than Wi-Fi network access nodes (e.g., WLAN APs), and consequently, a terminal device designed for both LTE and Wi-Fi operation may operate according to the specific LTE protocols in order to properly receive LTE discovery and control information and may also operate according to the specific Wi-Fi protocols in order to properly receive Wi-Fi discovery and control information), a semi-persistent scheduling (SPS) sidelink identifier, a priority, a packet delay budget (PDB), or a transmit power (see para. 0425, the common discovery channel by distributed discovery nodes (including cases where multiple centralized discovery nodes act as distributed discovery nodes to share the same common discovery channel(s)) may be regulated by a set of access rules and broadcast transmission restrictions, such as maximum transmit power, see also para. 0617, 0625).  



As per claim 34, the combination of Srivastava and Addepalli disclose the vehicle computing device of claim 33.

The combination of Srivastava and Addepalli however does not explicitly disclose wherein the one or more flow attributes comprise a periodicity, a semi-persistent scheduling (SPS) sidelink identifier, a priority, a packet delay budget (PDB), or a transmit power.  

Azizi however disclose wherein the one or more flow attributes comprise a periodicity (see para. 0307, 0402, LTE network access nodes (e.g., eNodeBs) transmit discovery and control information in a different format (including the type/contents of information, modulation and coding scheme, data rates, etc.) with different time and frequency scheduling (including periodicity, center frequency, bandwidth, duration, etc.) than Wi-Fi network access nodes (e.g., WLAN APs), and consequently, a terminal device designed for both LTE and Wi-Fi operation may operate according to the specific LTE protocols in order to properly receive LTE discovery and control information and may also operate according to the specific Wi-Fi protocols in order to properly receive Wi-Fi discovery and control information), a semi-persistent scheduling (SPS) sidelink identifier, a priority, a packet delay budget (PDB), or a transmit power (see para. 0425, the common discovery channel by distributed discovery nodes (including cases where multiple centralized discovery nodes act as distributed discovery nodes to share the same common discovery channel(s)) may be regulated by a set of access rules and broadcast transmission restrictions, such as maximum transmit power, see also para. 0617, 0625).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the one or more flow attributes comprise a periodicity, a semi-persistent scheduling (SPS) sidelink identifier, a priority, a packet delay budget (PDB), or a transmit power, as taught by Azizi, in the system of Srivastava and Addepalli, so as to enable a terminal device to process the original IP packets according to the user-plane cellular radio access protocols, using Packet Data Convergence Protocol (PDCP), see Azizi, paragraph 1301.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claims 1, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (W0 2020/068430A1), and further in view of Azizi et al. (US Pub. No.: 2019/0364492).

As per claim 1, Chen disclose A method for unicast transmission of cellular vehicle-to-everything (C- V2X) Internet Protocol (IP) packets performed by a modem of a vehicle (see Figure 3b (S340); Figure 2 (210); "UEs with C-V2X capabilities may also include one or more automotive applications (e.g., accident avoidance application that may communicate information with other vehicles in the area via side-link D2D communication). Thus, UEs with C­ V2X capabilities may generate both IP and non-IP packets", paragraph [0023]; "modem receiving the packet may process and route the packet to target end destination), comprising: 
receiving a unicast C-V2X IP packet at the modem of the vehicle from a processor (see Fig.2, application processor 205) of the vehicle, wherein an IP header of the unicast C-V2X IP packet includes indications of both a source port and a destination IP address (see para. 0054, the packet is include the source port and traffic class information associated with the payload. At 350, the RmNet driver 230 encapsulate the packet with IP and UDP header information prior to forwarding the packet to the modem 210", paragraph [0054]; it is considered implicit that the IP header of the packet indicates the destination  a service ID is preconfigured or provisioned to map the packet to a destination L2 address, and also at 345, the application 215 start transmitting the data packet over the port {source port, para. 0054} associated with the service ID / a destination IP address); 
determining a destination layer 2 (L2) address based at least in part on the indicated destination IP address (see para. 0055, the C-V2X mode handler 255 may identify the C-V2X packet priority from the traffic class and identify the corresponding service ID from the UDP port information included with the packet. A service ID may be preconfigured or provisioned to map the packet to a destination L2 address, a service ID identified from the UDP port information is preconfigured to map the packet to a destination L2 address); 
adding indicating the determined destination L2 address to the unicast C-V2X IP packet (see para. 0056, in contrast to removing the IP and UDP header information in terms of non-IP packet, the C-V2X mode handler 255, at 370 may retain the header information and route the IP packet to lower layer by including the priority and L2 address information. Further, the modem 210 may identify the RAT over which the IP packet is to be transmitted to the destination"); and 
sending the unicast C-V2X IP packet to the determined destination L2 address from the modem of the vehicle (see para. 0056, "modem receiving the packet process and route the packet to target end-destination", abstract; Figure 3b; "modem 210 identify the RAT over which the IP packet is to be transmitted to the destination").

Although Chen disclose adding indicating the determined destination L2 address to the unicast C-V2X IP packet;

Chen however does not explicitly disclose adding “a Packet Data Convergence Protocol (PDCP) header” indicating the determined destination L2 address to the unicast C-V2X IP packet;

Azizi however disclose wherein an IP header of IP packet includes indications of both a source port and a destination IP address (see para. 0815, IP packet headers have IP source and destination addresses and 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of adding a Packet Data Convergence Protocol (PDCP) header indicating the determined destination L2 address to the unicast C-V2X IP packet; and sending the unicast C-V2X IP packet to the determined destination L2 address, as taught by Azizi, in the system of Chin, so as to enable a terminal device to process the original IP packets according to the user-plane cellular radio access protocols, using Packet Data Convergence Protocol (PDCP), see Azizi, paragraph 1301.

As per claim 19, claim 19 is rejected the same way as claim 1.

Claim(s) 10 and 28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chin et al. (W0 2020/068430A1).

As per claim 10, Chin disclose A method for unicast transmission of cellular vehicle-to-everything 
(C-V2X) Internet Protocol (IP) packets performed by a processor of a vehicle (see para. 0023, "UEs with C-V2X capabilities may also include one or more automotive applications (e.g., accident avoidance 

communication). Thus, UEs with C- V2X capabilities may generate both IP and non-IP packets"), comprising:
generating a unicast C-V2X IP packet to be sent via unicast transmission to another device, wherein an IP header of the unicast C-V2X IP packet indicates a source port and a destination IP address 
for the other device (see para. 0054, "the packet may include the source port and traffic class information associated with the payload. At 350, the RmNet driver 230 may encapsulate the packet  with IP and UDP header information prior to forwarding the packet to the modem 210", it is considered implicit that the IP header of the packet indicates the destination IP address for the other device); and
	sending the unicast C-V2X IP packet from the processor of the vehicle to a modem of the vehicle (see para. 0055, Fig.3b, S335, at 355, the packet is received by the C-V2X mode handler 255,  "FIG. 38 is an example call flow diagram 360 for C-V2X side­ link data transfer with respect to IP packets in accordance with aspects of the present disclosure. For purposes of this disclosure, the steps undertaken for transfer of IP packets may largely mirror initial steps as outlined with reference).

As per claim 28, claim 28 is rejected the same way as claim 10.

Allowable Subject Matter
Claims 3-4, 6-7, 21-22, and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhu (US Pub. No.:2020/0336258) (see para. 0042, 0059, the protocol stacks 310 and 312 includes one or more layer 3 (L3) protocols, various layer 2 (L2) and layer 1 (L1) protocols (L1/L2_A and L1/L2_B in FIG. 3) for different wireless network interfaces. The L3 protocols may be or reside in the network layer of the OSI model. The network layer is responsible for knowing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469